Citation Nr: 1024991	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1964 and from September 1967 to September 1970.  

The Veteran died in September 1977.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans Appeals (Board) from a 
September 2005 rating decision by which the RO denied the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the Veteran's death finding 
that the appellant had not submitted new and material evidence.  
Regardless of RO action, however, the Board is bound to decide 
the threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By October 1984 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
Veteran's death; although she was sent notice of the RO's 
decision, she did not file a timely appeal.

2.  The evidence associated with the claims file subsequent to 
the October 1984 rating decision is not reiterative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1984 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the final October 1984 rating decision, sufficient new 
and material evidence has been received to reopen the claim of 
service connection for the cause of the Veteran's death.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board is reopening the appellant's claim.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error, at 
this juncture, was harmless and will not be further discussed.  
Compliance with VCAA will be further discussed when the case is 
next before the Board in the event that service connection for 
the cause of the Veteran's death is not granted by the RO 
pursuant to this REMAND.



Discussion

The RO originally denied service connection for the cause of the 
Veteran's death in November 1977 finding that the cause of death 
was neither incurred in nor aggravated by service.  The appellant 
did not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In an October 1984 rating decision, the RO denied the appellant's 
claim of service connection for the cause of the Veteran's death 
on the basis that there was no evidence that the Veteran's death 
was related to Agent Orange exposure.  The appellant was provided 
notice of the decision and of her appellate rights.  She did not 
file a notice of disagreement.  Therefore, the October 1984 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, 
a claim will be reopened in the event that new and material 
evidence is presented. 38 U.S.C.A. § 5108.  Because the October 
1984 rating decision was the last final disallowance, the Board 
must review all of the evidence submitted since that decision to 
determine whether the appellant's claim of service connection for 
the cause of the Veteran's death should be reopened and re-
adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part analysis.  
First, the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is "new 
and material."  Second, if the Board determines that the evidence 
is "new and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 38 C.F.R. § 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record upon the promulgation of the October 1984 
rating decision consisted of the Veteran's service records 
showing service in Vietnam during the Vietnam era; service 
treatment records; records of a VA hospitalization from February 
to March 1976 with a diagnosis of status-post adenocarcinoma 
resection of the esophagus; records of a July 1976 VA 
hospitalization addressing a lung lesion; an October 1976 VA 
hospital report containing a finding of esophageal carcinoma; a 
January 1977 VA hospitalization report related to a biopsy of the 
external iliac nodes on the right, and metastatic adenocarcinoma 
of the esophagus and left lung; March 1977 VA hospital records; 
June 1977 records of a VA hospitalization reflecting 
adenocarcinoma of the esophagus, metastatic carcinoma, status-
post right orchiectomy secondary to metastasis, status-post 
gastrointestinal bleeding, status-post radiation therapy, and a 
history of seizures; and the death certificate revealing that the 
Veteran died in September 1977 of early focal bronchopneumonia 
with cachexia due to resected adenocarcinoma of the esophagus 
with bowel obstruction and fistulation and the related 
significant condition of a remote pulmonary embolism.  

Evidence added to the record after the October 1984 rating 
decision consists of service records and duplicative copies of 
the Veteran's death certificate and written statements by the 
appellant suggesting that the Veteran's cancer started in the 
lung and metastasized from that location, that the Veteran's 
cancers were related to Agent Orange exposure in Vietnam, and 
that she had been told as much by treating VA physicians.  The 
newly associated evidence includes assertions by the appellant 
regarding the places and dates of the Veteran's VA medical 
treatment.

The details provided by the appellant regarding information she 
received from medical professionals as to the cancer beginning in 
the lung and otherwise related to Agent Orange exposure is new in 
that it was not previously of record.  Given the criteria for 
establishing service connection for cause of death and the 
presumption of herbicide exposure for veterans who served in 
Vietnam during the Vietnam era, her statements are also material 
in that they relate to unestablished facts necessary to 
substantiate the claim.  Presuming the credibility of her 
statements as required by Justus, the Board finds that the 
additional evidence received raises a reasonable possibility of 
substantiating the claim of service connection for the cause of 
the Veteran's death.  For these reasons, the Board finds that the 
additional evidence received since the final October 1984 rating 
decision is new and material evidence within the meaning of 38 
C.F.R. § 3.156.  The claim of service connection for the cause of 
the Veteran's death is therefore reopened.


ORDER

New and material evidence to reopen a claim of service connection 
for the cause of the Veteran's death has been received; to this 
extent, the appeal is granted.


REMAND

For a number of reasons, which shall become evident below, a 
remand to the RO is required for both procedural and evidentiary 
development.

With regard to VCAA, the notice letter sent by the RO to the 
appellant in September 2005 is insufficient.  This letter was not 
compliant with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  In addition, this letter did not comply with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) insofar as 
notifying her of all elements of her claim including the 
downstream effective date.

The VCAA notice provided must address the Court's decision in 
Hupp, 21 Vet. App. at 352-53, which held that for DIC benefits, 
VCAA notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
this letter must comply with Dingess, insofar as notifying her of 
all elements of her claim, including concerning the downstream 
effective date.

In addition to the foregoing, the RO must ensure that the claims 
file contains all of the available VA clinical records.  In 
particular, the RO must associate with the claims file records 
from the Long Beach VAMC dated late in the Veteran's life until 
his death.  The Board observes that he died at the Long Beach 
VAMC in September 1977.  The record currently has records from 
that facility dated up to June 1977 but no later.  The appellant 
also indicated that the Veteran was treated at the VA hospital in 
Prescott from 1975.  The record reflects that Prescott VAMC 
records were transferred to the Phoenix VAMC in February 1976.  
The RO previously attempted to obtain these records from the VAMC 
in Long Beach and the VAMC in Phoenix, but it is unclear if these 
records are unavailable.  The RO must make all necessary efforts 
to obtain the records from the Long Beach VAMC and Phoenix VAMC.  

Finally, a medical opinion regarding the cause of the Veteran's 
death must be obtained.  Specifically, the examiner must opine 
regarding whether the Veteran's fatal cancer started in the lung 
and, if not, whether the cause of his death is otherwise related 
to service to include Agent Orange exposure therein.  Relevant 
instructions are to be found below.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant a corrective VCAA 
notice letter that is compliant with Hupp.  
The letter should include (1) a statement of 
the conditions for which a Veteran was 
service-connected at the time of his death 
(migraine headaches, residuals of a 
laminectomy of the lumbar spine, and hearing 
loss) (2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.  As well, this 
letter must comply with Dingess in terms of 
apprising her of all elements of her claim, 
including the downstream effective date 
element.

2.  Ensure that all VA treatment records have 
been associated with the claims file to 
include, in particular, treatment records 
from the Long Beach VAMC dated from June to 
September 1977 and from the Phoenix VAMC in 
1975 (Prescott VAMC records were transferred 
to the Phoenix VAMC in February 1976).  A 
response from each facility is required.  

3.  After #1-2, obtain a VA medical opinion 
designed to answer the question of whether 
the Veteran's death is at least as likely as 
not (50 percent or greater likelihood) 
related to service to include presumed 
herbicide exposure therein.  Specifically, 
the examiner should opine regarding whether 
the Veteran's fatal cancer started in the 
lung.  If not, the examiner should indicate 
whether the cause of death is otherwise due 
to service to include presumed herbicide 
exposure therein.  A review of pertinent 
documents in the claims file should be 
accomplished, and the report should reflect 
whether the requested review took place.  A 
rationale for all opinions and conclusions 
should be provided.  

4.  Readjudicate the appellant's claim.  If 
the benefit sought on appeal remains denied, 
the appellant and her representative should 
be provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


